Citation Nr: 1803861	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  13-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for prostate cancer as of March 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's prostate cancer is in remission.

2.  As of March 1, 2011, resolving all doubt in favor of the Veteran, residuals of prostate cancer include urinary frequency resulting in awakening to void more than five times per night. 


CONCLUSION OF LAW

As of March 1, 2011, the criteria for a 40 percent for prostate cancer have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115(b), Diagnostic Code 5278 (2017). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  However, the Board notes that, at the Veteran's February 2017 hearing, he reported that he had a follow up appointment later that month where it would be discussed whether catheterization was necessary.  As such, the undersigned held the record open so as to allow the Veteran and his representative to submit a copy of such treatment record; however, they did not do so.  Even so, the Board finds that a remand in order to obtain such evidence is not necessary as the Board herein awards a 40 percent rating for the Veteran's residuals of prostate cancer, which is higher than the 30 percent rating that would be assigned for catheterization.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath, supra. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's prostate cancer was assigned a 100 percent rating as of November 6, 2009 and, in an August 2010 rating decision, the RO proposed to reduce such rating to 20 percent based on evidence showing that his prostate cancer was in remission.  Such reduction was effectuated in the December 2010 rating decision, which assigned a 20 percent rating for the residuals of the Veteran's prostate cancer as of March 1, 2011.  The Veteran has subsequently challenged the propriety of the assigned 20 percent rating.

Malignant neoplasms of the genitourinary system (prostate cancer) is assigned a 100 percent rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  A note to Diagnostic Code 7528 provides that:

Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

The Veteran does not contend, and the record does not show, that his prostate cancer has reoccurred or metastasized.  Further, the evidence demonstrates that such is in remission.  See e.g. June 2010 examination report; September 2013 VA examination report.  Rather, the Veteran maintains that the residual effects from such condition include manifestations contemplated by a rating higher than the 20 percent evaluation he is currently receiving.  Specifically, the Veteran contends that he has excessive urinary frequency resulting in the need to urinate 7-10 times nightly and 10-13 times during the day as well as leakage that requires him to change clothes three times per day.  See Board hearing transcript. 

As an initial matter, the Board notes that the Veteran has not manifested renal dysfunction during the appeal period.  Therefore, his residuals of prostate cancer are to be rated based voiding dysfunction, which is based on urine leakage, frequency, or obstructed voiding.  

Urine leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  A 40 percent rating is warranted for the wearing of absorbent materials which must be changed 2 to 4 times per day and a 60 percent rating is warranted if the use of an appliance is required or if the absorbent materials needed to be changed more than 4 times per day.  

Urinary frequency resulting in a daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  A 40 percent rating is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.

Obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  

As demonstrated by the Veteran's statements and his treatment records, his main complaint regarding his residuals of prostate cancer is urinary frequency.  See July 2016 VA treatment record; Board hearing transcript.  Although his reports of frequency and nocturia have been inconsistent, there are multiple notations in the record of the Veteran needing to void twice within a few minutes during the day and more than five times nightly.  See e.g. August 2011, July 2015, January 2016 VA treatment records; Board hearing transcript.  While the evidence appears to show vacillation between the requirements for a 20 percent and 40 percent rating based on urinary frequency, the Board will resolve all doubt in favor of the Veteran and finds that a 40 percent rating is warranted throughout the appeal period.

Furthermore, while the Veteran has denied wearing absorbent materials during the appeal period, he has reported that he needs to change his clothes up to three times per day due to urinary leakage.  See Board hearing transcript.  However, complaints of leakage are largely absent from the Veteran's treatment records and what mention there is likewise states that no absorbent materials are required.  See January 2016 VA treatment record, June 2010 VA examination report.  However, even assuming that his report of the need to change clothes three times a day due to urinary leakage are accurate, such would result in a 40 percent rating, which has already been assigned herein as a result of his urinary frequency.  However, a 60 percent rating based on urinary leakage is not warranted as there is no evidence that an appliance is required or absorbent materials must be changed more than 4 times per day.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected prostate cancer; however, the Board finds that his symptomatology has been stable throughout the period on appeal. Therefore, assigning staged ratings for such disability is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

In awarding a 40 percent rating for the Veteran's prostate cancer, the Board has resolved all doubt in his favor.  However, to the extent that the Board has denied entitlement to a rating in excess of 40 percent for such disability, the Board finds that, as the preponderance of the evidence is against such aspect of his claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

As of March 1, 2011, a rating of 40 percent, but no higher, for prostate cancer is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


